Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5, and 6 all of the prior art of record fails to teach or suggest the limitation of claim 1, a route generating device configured to generate a route, comprising processing circuitry and a memory, wherein the processing circuitry includes: target route generating section circuitry configured to generate a target route by connecting an initial location and a destination location through a line including a curve, the curve generated by the target route generating section circuitry having a first segment in which a curvature of the curve changes continuously, the target route generating section circuitry being configured to generate the target route by connecting the initial location and the destination location through a plurality of unit lines, the curve generated by the target route generating section circuitry including a second segment in which a rate of change in the curvature is constant along the curve, the target route generating section circuitry being configured to search for a plurality of unit lines defining routes from the initial location to the destination location, and then selects, from a plurality of routes generated by connecting the plurality of unit lines, a route resulting in a cost which is minimum among costs for the respective plurality of routes, the costs used by the target route generating section circuitry being each calculated by use of a sum of (i) a traveling distance from the initial location to an ending node of a unit line and (ii) a direct distance from the ending node to the destination location, the target route generating section circuitry being configured to store, in a storage section the memory, previous curvature information indicating a previous curvature of a previous unit line and determine, by referring to the previous curvature information stored in the storage section memory, current curvature information concerning a second indicating a current curvature of a second current unit line by which the previous unit line is followed, the plurality of unit lines including the previous unit line and the current unit line, the first segment in which a curvature of the curve changes continuously being a segment in which the current curvature of the current unit line changes continuously from the previous curvature of the previous unit line. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 9821801B discloses a method for controlling a semi-autonomous vehicle modifies a current path for the vehicle desired by a driver of the vehicle. The current path starts at a current position of the vehicle and ends in a target position of the vehicle and the method modifies the current path while preserving the current position and the target position of the vehicle in the modified path. The method overrides the actions of the driver to control a movement of the vehicle according to the modified path..
All dependent claims are allowable for at least the reasons of claim 1, 5, and/or 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665